Citation Nr: 0114795	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  94-44 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant should be considered to be the 
surviving spouse of the veteran for the purpose of 
entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  He died in September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 RO administrative 
decision which determined that the appellant could not be 
recognized as a valid widow of the deceased veteran for the 
purposes of entitlement to VA death benefits.  The Board 
remanded the case in August 1996 for further development, and 
the case was returned to the Board in April 2001.  Personal 
hearings at the RO were held in July 1992, February 1993 and 
September 2000.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.  

2.  The veteran and the appellant were married in January 
1971 and divorced in October 1984.  

3.  Common-law marriage is not recognized as valid in Puerto 
Rico.  

4.  The appellant has shown that she had no knowledge of the 
legal impediment to common-law marriage in Puerto Rico.  

5.  The weight of the credible evidence shows that the couple 
did not live together as husband and wife after the 1984 
divorce.  


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103 
(West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be considered as the 
surviving spouse of the veteran for the purpose of 
entitlement to VA benefits.  As support for the contention, 
her primary assertion is that although she divorced the 
veteran in 1984, he came back to live with her four days 
after the divorce and continued to live with her until his 
death in 1991.  

The issue, in part, is whether a valid marriage existed 
between the veteran and the appellant, following their 1984 
divorce.  A review of the record reveals that both the 
appellant and the veteran lived in Puerto Rico for most of 
their marriage and at the time of the veteran's death in 
September 1991.  Accordingly, the law of Puerto Rico 
determines the validity of any purported common-law marriage 
for purposes of 38 C.F.R. § 3.1(j).  The appellant has 
submitted statements indicating, essentially, that she was 
not aware of the fact that Puerto Rico does not recognize the 
concept of a "common law" marriage, and that in her mind, 
she lived continuously and as "husband and wife" with the 
veteran following his return four days after their divorce.  

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In determining 
whether a person is or was the spouse of a veteran, the 
validity of the marriage for VA purposes is determined 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In Puerto Rico, a 
common-law marriage has never been recognized as valid.  This 
was reported in the Administrative decision and in subsequent 
documents.  There has been no submission of evidence to the 
contrary.

However, where a claimant, without knowledge of any legal 
impediment, entered into a "marriage" with a veteran which, 
but for the impediment, would have been valid, and the 
claimant thereafter cohabited with the veteran for one year 
or more immediately before the veteran's death, or for any 
period of time if a child was born of the purported marriage 
or was born before such marriage, the purported marriage may 
be deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 
(2000).  The VA General Counsel, in a Precedent Opinion, 
held, that for purposes of section 103(a), the requirement of 
a marriage ceremony by a jurisdiction which does not 
recognize common-law marriage constitutes a legal impediment 
to that marriage.  See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  
The claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to the veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  

Therefore, it does not matter whether Puerto Rico recognizes 
common-law marriage, because, if the appellant can establish 
the elements of a common law marriage and her lack of 
knowledge of that legal impediment, her "common-law marriage" 
could be "deemed valid" for the purpose of establishing her 
entitlement to VA death benefits as the veteran's surviving 
spouse.  The United States Court of Appeals for Veterans 
Claims (Court), in Colon v. Brown, 9 Vet. App. 104 (1996), 
held that the VA duty to assist a claimant under 38 U.S.C.A. 
§ 5107(a) included a duty to provide an appellant with an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c).  That has been done in this case.  The 
duty to assist having been fulfilled, it remains for the 
Board to determine whether the evidence establishes that the 
appellant was, in fact, without knowledge of any legal 
impediment to her marriage to the veteran and, if so, whether 
she has shown that she and the veteran thought they had 
entered into a common-law marriage.  

As noted above, the appellant has indicated in several 
statements that she and the veteran lived together 
continuously and as a married couple, following his return 
four days after their divorce and she was not aware of the 
fact that Puerto Rico does not recognize the concept of a 
"common law" marriage.  A March 1999 field examination 
report includes her sworn deposition, in which she claims 
that she reconciled with her "husband" four days after 
their divorce and she was presented as his "wife" in social 
settings.  Thus, it would appear that the appellant has 
essentially satisfied the requirement of entry into the 
"marriage" without knowledge of the legal impediment, based 
on these presentations.  

But, to be entitled to VA death benefits as a surviving 
spouse of a veteran, the claimant must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).  

Review of the record reveals that the appellant and the 
veteran were married in January 1971 and lived together in 
various places before settling in Caguas, Puerto Rico where 
they purchased a home and raised three children.  After 13 
years of marriage, they were divorced in October 1984.  The 
appellant indicated in various statements and testimony that 
the veteran forced her to file for divorce under threats of 
violence if she did not comply.  She stated that four days 
after their divorce, the veteran returned to the family home 
in Caguas and they lived there together until his death in 
September 1991.  She testified during the July 1992 RO 
hearing that the veteran rented a house in Cayey, Puerto Rico 
and received VA payments at that address.  

Records of information provided to a Field Examiner contains 
an affidavit from the appellant, dated in March 1999, in 
which she states that she and the veteran lived together 
until his death.  The evidence also includes affidavits from 
persons who knew the couple as husband and wife.  The two 
statements indicate that the couple lived together at the 
Caguas residence until the veteran's death.  Earlier 
statements are of record which also reflect that the veteran 
and the appellant lived together in Caguas until his death 
and were known as husband and wife.  

As noted, documents of record also show that the veteran's VA 
benefits were apportioned for periods of time following the 
1984 divorce, which suggests that the veteran and the 
appellant were not living together during these periods of 
time.  The appellant has maintained in several statements and 
testimony, however, that the veteran was living with her 
during these periods, and that separate addresses were used 
in order for the appellant to receive a portion the veteran's 
VA compensation payments.  She indicated that the veteran had 
a serious drug problem and that VA benefits were apportioned 
to ensure that the veteran would not spend the money on 
drugs.  

The Board notes that the appellant alleges that she filed for 
divorce under threat of violence from the veteran.  However, 
she is not alleging that such threats caused a separation 
(other than for four days after the divorce) and in fact, 
maintains that she and the veteran lived continuously in 
their Caguas home until his 1991 death.  In this regard, it 
is noted that the record contains significant evidence to 
contradict her claim of continuous cohabitation.  

The 1999 field examination report contains affidavits from 
four individuals who stated that after the 1984 divorce, the 
veteran moved to Cayey and never came back to live in Caguas 
with his family.  Several statements, including those from 
relatives of the veteran, noted that he lived in Cayey with 
another woman and only came back to Caguas to see his 
children.  The record also contains an August 1986 VA medical 
record which notes that the veteran was divorced.  In his 
March 1990 application for compensation and pension, the 
veteran noted that he was divorced and provided an address in 
Cayey, Puerto Rico.  In fact, several VA documents executed 
by the veteran note that his address of record was in Cayey.  
The veteran's death certificate reveals that he died at his 
residence in Cayey, Puerto Rico in September 1991.  The 
person reporting his death was his son.  

As noted above, the statements of the appellant as to her 
state of mind regarding the nature of her relationship with 
the veteran for the period of time beginning after the 
claimed reconciliation following the 1984 divorce and the 
veteran's death in 1991 will be accepted in the absence of 
contradictory information.  In this case, the appellant has 
denied that any separation took place, but there is 
contemporaneous evidence, provided by the veteran that he was 
not married to the appellant and lived apart from her 
following the divorce in 1984.  Moreover, the number of sworn 
affidavits supporting this conclusion outweigh the two 
affidavits indicating that the veteran and the appellant 
lived together as man and wife continuously.  Such evidence 
contradicts the appellant's claim that she lived with him 
continuously and thus, the weight of the documentary evidence 
suggests that the parties were not living together following 
the divorce in 1984.  

Therefore, the appellant did not satisfy the requirement for 
a deemed valid marriage that she cohabit with veteran 
continuously until the time of his death.  Accordingly, the 
evidence is against the appellant's claim for recognition as 
the surviving spouse of the veteran.  Moreover, the evidence 
is not so evenly balanced as to create a reasonable doubt, 
and the benefit-of-the-doubt doctrine is not for application.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
spouse for VA death benefit purposes is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

